ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-431, concluding that JEFFREY D. SERYIN of CAMDEN, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for a period of three months for violating RPC 5.5(a) and Rule l:21-l(a) (failure to maintain a bona fide office);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit to the Office of Attorney Ethics proof that he maintains a bona fide office in New Jersey;
And good cause appearing;
It is ORDERED that JEFFREY D. SERVIN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 21, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that prior to reinstatement to practice, respondent shall provide to the Office of Attorney Ethics proof of his full compliance with the bona fide office requirement of Rule 1:21— 1(a); and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*505ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.